The
Chief Justice
delivered the opinion of the court.
We think we ought not to order the consolidation applied for. We find no principle or precedent to support it. The case ¡read by the plaintiffs5 counsel from 9 John. Rep. 262, though of no binding authority here, yet is entitled to weight. In that sase the consolidation was refused under stronger circumstances»
The Legislature direct us to consolidate unnecessary actions. Gan we say these actions are unnecessary ? The defendant has hoc shown that the defence is the same in each. Indeed ho does not shew that ho has any defence at all..
_ Motion denied